Luke, J.
Kent was convicted of violating the prohibition statute, and his case is here for review upon the single assignment of error that the evidence does not authorize the verdict (the other assignments of error having been abandoned). There being some evidence to authorize the defendant’s conviction, and that conviction having the approval of the trial judge, it was proper to overrule the motion for a new trial.

Judgment affw*med.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.